                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Yvonda Jean Lewis                                                      Docket No. 7:17-CR-86-6H

                               Petition for Action on Supervised Release

COMES NOW Taron N . Seburn, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment order of Yvonda Jean Lewis, who, upon an earlier plea of guilty to
Conspiracy To Possess With Intent to Distribute A Quantity of Cocaine Base (Crack), in violation of 21
U.S.C. §§ 846 and 841 (b)(l)(C) , was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District
Judge, on January l 0, 2018, to the custody of the Bureau of Prisons for a term of 18 months . It was further
ordered that upon release from imprisonment the defendant be placed on supervised release for a period of
3 years . Yvonda Jean Lewis was released from custody on November 9, 2018, at which time the term of
supervi sed release commenced .

    On February 13, 2019, a Violation Report was submitted after the defendant admitted to using cocaine
on February 7, 2019. In response to this dru g use, the court agreed to continue supervision . The defendant
was enrolled in substance abuse treatment, and the frequenc y of drug testing was increased.

    On March 11 , 2019, a Violation Report was submitted after a sweat patch applied on the defendant on
February 11 , 2019, and removed on February 20, 2019, was confirmed positive for cocaine use. The
defendant acknowledged the va lid ity of the drug test, but she denied drug use. The court agreed to continue
supervi sion as the defendant was enrolled in substance abuse treatment. The frequenc y of drug testing was
increased .

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant tested positive for cocaine use on March 18, 2019, and the results were confirmed by
laboratory analysis on March 24, 2019. When confronted, she admitted to using cocaine on March 16, 2019,
and signed an admission statement. Lewis received a verbal reprimand for her drug use and was counseled
about her actions. The defendant wi ll remain in substance abuse treatment at East Coast Counseling with
increased attendance, and she will continue to participate in the Surprise Urinalysis Program to monitor her
drug use. As a sanction, we are recommending the defendant be required to abide by a curfew for a period
not to exceed 60 days. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision. - -......._,

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    I. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       60 consecutive days. The defendant is restricted to their residence during the curfew hours. The
       defendant shall submit to the fo ll owing Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified , the judgment shall remain in full force and effect.
Yvonda Jean Lewis
Docket No. 7:17-CR-86-6H
Petition for Action
Page 2

Rev iewed and approved,                             I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl Dwayne K. Benfield                              Isl Taran N. Seburn
Dwayne K. Benfield                                  Taran N. Seburn
Supervising U.S. Probation Officer                  U.S . Probation Officer
                                                    201 South Evans Street, Rm 214
                                                    Greenvi lle, NC 27858-1137
                                                    Phone: 252-830-2335
                                                    Executed On : March 27, 2019

                                        ORDER OF THE COURT

                              2-i>
                                     oYJ'-day of _ _~
                                                    _ _ _1 ~
                                                           _ _ _ _ , 2019, and ordered filed and
